Citation Nr: 1722077	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO. 14-00 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of traumatic brain injury.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a seizure disorder.

4. Entitlement to service connection for a chronic right hip disorder.

5. Entitlement to service connection for a chronic left hip disorder.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by: David W. Magann, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from April 1997 to May 2000. The Veteran was initially discharged from the Army under other than honorable conditions, which would have been a bar to VA disability compensation benefits. However, he successfully applied to have his discharge upgraded to honorable, which was accomplished in January 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the RO in St. Petersburg, Florida.

In December 2016, the Veteran presented testimony at a Board hearing, which was chaired via videoconference by the undersigned Veterans Law Judge, and he accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2016). A transcript of the hearing is associated with the claims file.

The Veteran submitted additional medical evidence after the most recent adjudication of his claims by the agency of original jurisdiction (AOJ), and he did not specify whether he wished to have the claim remanded for initial consideration of this evidence by the AOJ. A recent amendment to governing law (38 U.S.C.A. § 7105) stipulates that, with respect to claims for which a substantive appeal is filed on or after the date that is 180 days after the Aug. 6, 2012, date of the enactment of the amendment, i.e., February 2, 2013, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the AOJ initially review such evidence. As the current appeal was perfected by a substantive appeal received on January 6, 2014, and as neither the Veteran nor his representative have requested that the AOJ review this evidence, the Board will consider this evidence in the first instance. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not sustain a traumatic brain injury in service.

2. The Veteran does not have a psychosis or PTSD; a current acquired psychiatric/mental disorder is not related to injury or disease in service and was not superimposed upon a personality disorder by service.

3. The Veteran does not have epilepsy; a current seizure disorder is not related to injury or disease in service.

4. The Veteran has current minimal arthritis of the right hip which was not noted in service, did not become manifest to a degree of 10 percent or more within one year of service separation, and which is not related to service, to include an episode of right trochanteric bursitis noted therein.

5. The Veteran has current minimal arthritis of the left hip which was not noted in service, did not become manifest to a degree of 10 percent or more within one year of service separation, and which is not related to service.

6. The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1. A traumatic brain injury and residuals were not incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. An acquired psychiatric/mental disorder was not incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2016).

3. A seizure disorder was not incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2016).

4. A right hip disorder was not incurred in service; arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5. A left hip disorder was not incurred in service; arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6. The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis, psychoses, and epilepsies are included among the enumerated chronic diseases. However, there are no diagnoses consistent with psychoses or epilepsies in this case. The Veteran's seizures have been found to be non-epileptic in nature. 

Arthritis is primarily rated on the basis of limitation of motion. Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more. Alternatively, in the case of degenerative arthritis (hypertrophic or osteo-arthritis) or arthritis due to trauma, there must be painful motion accompanied by X-ray evidence of arthritis. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).

In order for arthritis of the hip joint to have become manifest to a degree of 10 percent on the basis of limited motion, there must be evidence to substantiate that (1) extension of the thigh is limited to 5 degrees, (2) flexion of the thigh is limited to 45 degrees, (3) abduction of the thigh is limited such that the legs cannot be crossed, or that (4) toe-out rotation of the thigh is limited beyond 15 degrees. See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253 (2016).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Traumatic Brain Injury 

The Veteran is seeking service connection for residuals of a traumatic brain injury. He contends that he was struck in the head either by fist or beer bottle and that this resulted in a traumatic brain injury with subsequent complications of seizures and a mental disorder. 

Service treatment records reveal an October 31, 1997, Statement of Medical Examination and Duty Status stating that the Veteran was seen as an outpatient after being involved in an altercation at an off-post bar and being struck in the head with a beer bottle. He reported feeling dizzy (see SSA records, VBMS record 07/01/2014). 

A May 1, 1998, Psychiatry Consultation reveals the Veteran's report of being hit on head with a bottle a year prior; but he stated that he had a normal CT scan. He reported a fall out of a pickup at the age of 7. Neurological examination was normal and nonfocal. 

A November 25, 1998, Report of Medical History reveals the Veteran's account that he had no history of, or current, dizziness or fainting spells, head injury, periods of unconsciousness, or loss of memory or amnesia. A November 25, 1998, Report of Medical Examination reveals normal clinical findings for the head and normal clinical findings for the neurologic system (VBMS record 12/02/2016). 

A January 8, 1999, Emergency Care Note reveals the Veteran was in a fight and was hit in the right side of his face with a fist several times. He complained of minimal bleeding but stated his teeth did not line up. He reported right jaw pain but no neck pain. Initial review of X-rays showed a questionable fracture of the right mandible. However, subsequent review by a physician revealed no obvious fracture. The assessment was right jaw pain (VBMS record 07/01/2014).  

A November 22, 1999, letter to the Veteran's parents indicates the Veteran had been absent without leave (AWOL) since October 29, 1999. He was urged to return or face possible trial by courts-marital. Records indicate that he returned to his unit on December 10, 1999 (VBMS record 07/01/2014). 

The Veteran requested discharge in lieu of court-marital after being AWOL. He was discharged on May 24, 2000. After service, there is no record of treatment or complaint regarding traumatic brain injury until the current claim. 

The report of a VA Traumatic Brain Injury Examination dated December 2010 reveals the Veteran's account that he was hit on the head with beer bottle in 1997 and has had difficulty with both long-term and short-term memory since that incident. A May 24, 2009, CT scan was normal. The examiner found no evidence of traumatic brain injury in the service. There was also no indication of cognitive impairment as a result of a traumatic brain injury. The examiner opined that any problems with concentration were the likely result of anxiety and seizure medications, or the seizures themselves. The examiner noted no report of loss of consciousness in the service treatment records. The only notation in the service treatment records referred to history of loss of consciousness pre-military, as a child at age 7. The Veteran reported that he was an excellent student all the way through AIT and was at the head of his class. Since he had been on anti-seizure medication, he reported not being clear-headed, and groggy. Additionally, after a seizure, he reported confusion followed by a period of a higher need for sleep. He reported seizures occur 1-2 a month and petit mal seizures occur multiple times per week. 

After a review of all of the evidence, the Board finds that, while the Veteran was apparently hit in the head with a bottle and a fist during service, no traumatic brain injury resulted from any incident during service. 

There is no medical opinion that purports to establish a traumatic brain injury in the service. While the Veteran has testified that he had such an injury, his assertion as to having been hit by a bottle or fist does not establish the incurrence of a traumatic brain injury. Establishing the cognitive, emotional, and physiological features characteristic of a traumatic brain injury requires medical knowledge and is not capable of lay observation. Accordingly, the Veteran's assertions and testimony are not competent evidence that a traumatic brain injury occurred during service, notwithstanding the competent evidence of his being struck with a beer bottle and fist during service. 

In sum, the Board finds that there was no traumatic brain injury during service. Accordingly, the Board concludes that service connection for residuals of a traumatic brain injury is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder. He maintains that he has PTSD resulting from stressors incurred in service; and, in the alternative, that he acquired a chronic psychiatric disorder, variously diagnosed, during service. 

Service treatment records reveal that, on May 1, 1998, the Veteran was referred for psychiatric consultation after presenting at the Department of Mental Health Services with complaint of irritability. A history of seizures was noted and he was to be evaluated for the possibility of a seizure-induced disorder. 

On July 24, 1998, the Veteran was provided a psychiatric consultation for complaint of irritability and long-standing conflict with authorities. He reported having been given a mandatory psychiatric hospitalization resulting in a diagnosis of bipolar disorder. However, he did not state when this occurred. A hand-written notation on the report circles the diagnosis of bipolar and states: "NO." The impression was a long history of irritability arising in the context of interpersonal conflict with authority. No specific diagnosis was provided. 

A September 28, 1998, Acute Medical Care Note reveals complaint of medication irritating his stomach for 1 week due to lithium prescribed for anger control. The Veteran reported his doctor told him this would be a normal side effect. 

An October 22, 1998, Emergency Care Note reveals the Veteran was sent for evaluation after being confined to barracks for impulsive behavior. He apparently had left confinement against orders. On examination, he was noted to have a history of disruptive behavior and work problems, including a history of threatening to shoot or kill others. The assessment was adjustment disorder with mixed mood. Rule-out diagnoses of anxiety disorder, and impulse control disorder were also listed.

A November 25, 1998, Report of Medical History reveals the Veteran's account that he had a history of nervous trouble of any sort and depression or excessive worry. A November 25, 1998, Report of Medical Examination reveals a normal psychiatric examination. 

After service, the Veteran began seeking treatment from VA for claimed anxiety and depression in 2007. 

A November 10, 2009, VA outpatient note reveals the Veteran's account that his seizure medication was making him crazy, depressed, freaking out and "crazy depressed" (VBMS record 07/01/2014). 

A November 13, 2009, VA outpatient note reveals a diagnosis of a mood disorder due to general medical condition. The Veteran's symptoms appeared to be consistent with an adjustment disorder exacerbated by co-existing medical conditions and psychosocial issues (VBMS record 07/01/2014).

A July 14, 2010, Disability Evaluation reveals the Veteran's anxiety began in 1999 due to relationship issues and employment stress and was being diagnosed and treated since 2008. He felt his current anxiety was caused by ongoing job stress and finances, and he would become very anxious and nervous for upcoming doctor appointments. He was being treated with an anti-depressant medication. He stated he was fired from work for not meeting quotas due to his anxiety and he continued to have stress reactions several times per month. He reported stress related seizures that are triggered when he worries about something. He reported his anxiety symptoms were most evident and problematic at night. He denied symptoms of panic disorder or other specific anxiety or mood disorder symptoms. Diagnoses included Axis I anxiety disorder, NOS; somatoform disorder, NOS; and alcohol dependence, early full remission.

The report of a VA Mental Disorders Examination dated September 2010 reveals the Veteran reported being invited by his sergeant to fight and the sergeant tried to get him an Article 15. He reported that the commander dismissed the Article 15 but he believes he was marked for life after that and that his sergeant was constantly writing him up for "stupid stuff." For example he reported that his entire platoon was late to formation and he was the only person in the platoon that was written up for tardiness. Testing revealed the Veteran responded in a consistent manner that suggested he was experiencing some psychological distress. The examiner noted:

Individuals with similar profiles are often noted to have periods of being insensitive to others and then having excessive concerns over the consequences of their actions towards others. He is likely to have episodes of acting out which is most likely followed by guilt and self condemnation. The subsequent guilt is unlikely to prevent future episodes of acting out behaviors. He is likely to report feeling tense and fatigued. He is likely to have a history of problems conforming to societal standards and expectations. He is at risk for increased substance abuse and problems with the law. He is likely to have a history of relationship difficulties secondary to conflicts, arguments, and possible aggression. He feels targeted by others and is likely to report being victimized by outside forces. The most common diagnosis associated with his profile is passive aggressive personality. 

The VA examiner (September 2010) diagnosed Axis I anxiety disorder NOS and alcohol abuse, as well as Axis II personality disorder NOS. The examiner opined that the diagnosed condition was less likely as not (less than 50/50 probability) caused by or a result of military service. The Rationale was:

The veteran was noted to have an adjustment disorder in the military. He was diagnosed with an adjustment disorder subsequent to multiple stressors in his life at the time related to military service. There was no documented on going treatment from the time of discharge in 2000 until 2003 when he presented to the VA for care. His initial complaints related to the anxiety were "problems with anxiety while giving presentations at school--notes using avoidance measures with classmates." He was also noted to have excessive use of alcohol on the weekends. Problems were also attributed to the veteran's history of seizures (service medical records show onset of seizures in childhood at age 8). While the veteran reported a clear history of stressors in the military that would likely have resulted in an adjustment disorder as diagnosed in the military with the separation from the military. those stressors have been resolved. 

The Veteran testified at the Board hearing that during service, he was depressed and had problems with violence. He felt that he was being bullied and harassed and retaliated against his Sergeant. He reported being hyper-defensive about anything because he felt they were out to get him. Sometimes he would miss formation because he would roll over and not get out of bed because he was so depressed. He stated the mental health clinic put him on lithium for anger management. When he had the anxiety attacks, he would experience fear and feelings of déjà vu, which he asserted were actually minor seizures. 

A November 2016 report of F. Subervi, Ph. D., includes a diagnosis of PTSD; generalized anxiety disorder; and, major depression, recurrent, severe without psychotic features; as well as dependent personality disorder. The Veteran described several stressful incidents in service, including discovery of his wife's infidelity, and discovering that a trusted 1st Sergeant was making jokes about his wife to other soldiers. This resulted in a fight and in the Veteran being threatened with a court martial. He described bullying and harassment, and being written up for offenses while others committing the same offenses were ignored. He also described going AWOL to see his "very sickly" newborn baby. His dismissal from the Army reportedly caused him to be extremely depressed. 

In a January 2017 submission, Dr. Subervi indicated that anxiety/depressive disorder and PTSD were caused by or a result of an onset or event while in service. 

After a review of all of the evidence, the Board finds that an acquired psychiatric/mental disorder is not related to any injury or disease in service. The Veteran clearly had emotional troubles while in the service; and the Board acknowledges a conflict in the opinion evidence regarding whether any current psychiatric/mental diagnosis is related to symptoms noted in service. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the nexus opinion of the September 2010 VA examiner to be more consistent with the established factual history than is the opinion of Dr. Subervi. Notably, the September 2010 opinion is in accord with the facts and findings reported in the service records, while Dr. Subervi's opinion relies heavily on a factual account provided many years after service. That account includes incidents found nowhere in the service records. Moreover, Dr. Subervi's opinion is in material conflict with many of the contemporaneous (service) facts and findings. These facts and findings include the clinical assessments of the service examiners. Dr. Subervi has resolved conflict by finding that the contemporaneous assessments are incorrect, and by substituting his own assessments. 

Dr. Subervi would have the Board believe that an account of facts provided at least a decade after service is more accurate than one provided at the time. However, this is simply not logical. The Board observes and finds that a description of facts given closer to the time an event allegedly occurred is naturally less likely to be affected by errors in memory. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). 

The Veteran's mental and emotional symptoms were recorded and acknowledged during his period in the service. He was directly examined by competent medical personnel at the time he was experiencing those symptoms. The contemporaneous nature of the recordation of facts provided in the service treatment records and service personnel records is a significant factor in establishing their accuracy. Additionally, the medical assessments made by those who had recently or concurrently examined the Veteran must be given significant weight. Those assessments were made in the context of direct examination and observation of the Veteran and based on factual discussions with him at a time when his memory is presumed to have been at its best with respect to those facts. 

While this does not preclude a later examiner from reaching a different assessment, a reasonable explanation of the difference of opinion is expected. Here, Dr. Subervi provided a detailed discussion of the Veteran's recent account of the events in service and after service, and provided a current examination. However, his nexus opinion is stated without rationale. He also provided no explanation as to why the Board should accept his retroactive service diagnoses in preference to the findings of contemporaneous competent examiners. 

Also problematic regarding the proffered diagnosis of PTSD, Dr. Subervi's discussion does not identify any specific stressor or group of stressors. He discusses stressful incidents that occurred prior to service, in service, and after service, and then provides what is essentially a one-sentence nexus opinion linking all current diagnoses to service. Establishing service connection for PTSD in non-combat situations, and where the diagnosis is not based on fear of hostile military or terrorist activity, requires verification of the occurrence of the stressor and competent evidence relating the disorder to the verified stressor or stressors. Here, while specific events recorded in the service record, Dr. Subervi does not describe with any specificity which of these events supports the diagnosis of PTSD. 

The September 2010 VA opinion is in accord with the concurrent (service) diagnosis of adjustment disorder and provides a reasonable explanation for why the current diagnoses are not related to that diagnosis. The findings in service are discussed in detail and a reasonable rationale is provided. Accordingly, the Board attributes greater probative weight and accuracy to the September 2010 VA opinion. That opinion finds that the current diagnoses include Axis I anxiety disorder NOS and alcohol abuse, as well as Axis II personality disorder NOS. The examiner opined that these disorders are not related to service, to include the adjustment disorder experienced therein. 

Personality disorders are considered congenital or developmental defects and not diseases or injuries within the meaning of applicable legislation and, therefore do not constitute disabilities for VA compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9. Service connection, however, can be granted for additional disability resulting from a mental disorder that is superimposed upon the personality disorder. 38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In this case, there is no opinion that purports to establish that any current mental disorder was superimposed upon the personality disorder by service. Indeed, the diagnosed anxiety disorder does not appear in the evidentiary record until the time of the current claim. Anxiety disorder was listed as a rule-out diagnosis in October 1998, but was ultimately not endorsed. A finding that there was no anxiety disorder in service is consistent with the normal clinical evaluation in November 1998. A finding that an anxiety disorder was present and was superimposed upon the personality disorder is inconsistent with these normal examination findings. 

The Board acknowledges the Veteran's lay assertions to the effect that he has experienced an ongoing psychiatric/mental disorder since service and that the current disorder is related to what he experienced in service. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr, 21 Vet. App. at 308-09. A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

While the Veteran is certainly competent to describe his symptoms, the diagnosis of mental disorders requires medical expertise and training and is not capable of lay observation. To the extent they seek to establish an ongoing mental disorder of the same description in service and currently, the Veteran's statements are not competent evidence. 

In sum, the Board finds that no current acquired psychiatric/mental disorder is related to service. Accordingly, the Board concludes that service connection for an acquired psychiatric/mental disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Seizure Disorder

The Veteran is seeking service connection for a seizure disorder on that basis that it was incurred in service or was aggravated secondarily by psychiatric medications. 

Service treatment records include a May 1, 1998, Psychiatry Consultation, which  reveals the Veteran's report of a history of 2 Grand Mal seizures, the first when he was 8 years old. He reported 4 electroencephalograph (EEG) all abnormal. As noted above, the Veteran also described a long history of irritability arising in the context of interpersonal conflict with authority. The examiner commented that this does not have the character of seizure-related phenomena. Neurological examination was normal and nonfocal. 

A November 25, 1998, Report of Medical History reveals the Veteran's account that he had no history of, or current, dizziness or fainting spells, head injury, periods of unconsciousness, or loss of memory or amnesia. A November 25, 1998, Report of Medical Examination reveals normal clinical findings for the head and normal clinical findings for the neurologic system. 

After service, the Veteran began seeking treatment from VA for claimed seizures in 2005. 

A July 14, 2010, Disability Evaluation reveals the Veteran reported the onset of seizures in May 2009 including both Grand Mal and Petite Mal seizures. He was taking Dilantin but his EEG studies had all been normal and his doctor felt they were psychogenic, non-epileptic seizures. 

The report of a VA Epilepsy Examination dated December 2010 reveals Veteran reported a history of seizures dating back to age 8. The Veteran's seizure disorder was thought less likely as not (less than 50/50 probability) to be caused by or a result of an injury or disease in service or related to any head injury in the service. The rationale was that, given the Veteran's seizure disorder was documented in multiple places to have started as a child, there was no evidence of any relationship to any head injury in the service per record review and seizures. There was also no evidence of any aggravation. The neurological evaluation in 1998 was not consistent with seizures. He also was not on medications for seizures in 2000 per review of the clinical record. Only later was he placed on medications, years after his military discharge in 2000. 

The Board acknowledges that a seizure disorder was not noted upon examination, acceptance, and enrollment into service. However, a seizure disorder was also not manifested at any time during service. It was noted by history only. The November 1998 examination reveals pertinently normal findings. Accordingly, a discussion of the presumption of soundness is not necessary. 

There is no medical opinion that purports to relate a current seizure disorder to service. The Board finds that the opinion of the December 2010 is persuasive regarding the etiology of seizures. The Veteran testified that he was seeking service connection on a secondary aggravation basis for a seizure disorder. However, this was based on medications taken to treat a nonservice-connected psychiatric disorder. There are no service-connected disabilities to support a secondary service connection theory of etiology for a seizure disorder. 

In sum, the Board finds that a seizure disorder is not related to service. Accordingly, the Board concludes that service connection for a seizure disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Hip Disorders

The Veteran is seeking service connection for bilateral hip disorders on the basis that they were incurred directly in service. Alternatively, he is seeking service connection for the left hip disorder on the basis that it is secondary to the right hip disorder. 

Service treatment records include a May 2, 1997, Acute Medical Care Screening Note indicating the Veteran's complaint that his hip "pops out" when he is physical. The report was negative for trauma in the previous 72 hours. 

A December 12, 1997, Acute Medical Care Note reveals complaint of lower shin pain. It was noted that this has hurt on and off since September 1997.

A February 9, 1998, Acute Medical Care Note reveals complaint of right hip pain, a history of joint pain, and a family history of joint problems. 

A March 9, 1998, Acute Medical Care Note reveals the Veteran's complaint that his right hip was sore. He noted that it began bothering him the previous week. He reported feeling "popping" every step he took. The assessment was trochanteric bursitis.

A March 16, 1998, Clinical Note reveals complaint of right hip pain with intermittent lateral leg pain to the right calf after long runs or consecutive running days. The Veteran related a sensation of his hip "popping." There was no history of trauma. He noted that he wore corrective shoes as a child. The examiner diagnosed hereditary (congenital) hip dislocation aggravated by running more than 1 mile and trochanteric bursitis.

A November 25, 1998, Report of Medical History reveals the Veteran's account that he had a history of swollen or painful joints. However, a November 25, 1998, Report of Medical Examination reveals normal clinical findings for the lower extremities. 
 
After service, there is no record of treatment or complaint regarding hip disorders until the current claim. 

The report of a VA Joints Examination dated December 2010 reveals the Veteran reported a history of bilateral hip pain that started in 1997 and had increased since. According to his account, it started with running and road marches in the service. A negative right hip X-ray was dated March 9, 1998. X-rays taken by the December 2010 examiner showed normal bilateral hips without evidence of arthritis, fracture, dislocation, or bone destruction. The examiner concluded that it is not as likely as not that the Veteran's bilateral hip condition is the same as seen in the service or the result of a service-related injury. The rationale was that he was treated in service for right greater trochanteric bursitis and there were no left hip conditions or complaints. He was discharged in 2000. There was no chronic bilateral hip condition in service.

An October 15, 2015, X-ray shows minimal bilateral degenerative joint disease (VBMS record 11/08/2016). 

At the Board hearing in December 2016, the Veteran testified:

my right hip, uh, would hurt really bad. It felt like it was clicking, and then it would be sore. It would run down the sciatic nerve, down my shin, where I finally got shin splints. That's in the record. And then that would put a lot of strain on the left hip because I would kind of stand on my left leg a lot. It was diagnosed as bursitis, hip bursitis. Uh, comp and pen calls it hip strain. So I don't know where the difference is disconnected on those two. The left hip gets really sore because I stand on the left hip a lot more than the right hip. 

After a review of all of the evidence, the Board finds that no current hip disorder is related to service. In essence, the December 2010 examiner found that the trochanteric bursitis noted in service was not a chronic disorder and is not currently diagnosed. The arthritis noted in October 2015 was not present at the time of the December 2010 examination and did not become manifest to a degree of 10 percent or more within one year of service separation. As set out above, to become manifest to a degree of 10 percent or more in the case of osteoarthritis or traumatic arthritis, there must be X-ray evidence of arthritis. Such evidence was not present during the presumptive period. 

Regarding continuity of symptomatology, such provisions are contingent on notation of arthritis in service. The natural reading of the condition noted in service is a condition indicative of a chronic disease, but not dipositive, i.e., not sufficiently indicative to demonstrate that the chronic disease is shown to be chronic. Walker, 708 F.3d at 1339. While the evidence need not be documentary (Savage v. Gober, 10 Vet. App. 488, 496 (1997)) it must be competent. Id, at 497. 

The Veteran is competent to describe his symptoms, but he is not competent to attribute his symptoms to arthritis as opposed to acute bursitis. Here, the competent medical evidence has attributed his symptoms in service to acute bursitis. Accordingly, the provisions regarding continuity of symptomatology are not for application. 

In sum, the Board finds that, while the Veteran has current minimal arthritis of the hips, this was not noted in service and it did not become manifest to a degree of 10 percent or more within one year of service separation. Moreover, no current hip disorder is related to service. As service connection is not in effect for a right hip disorder, a secondary service connection theory of etiology is unavailing with regard to the left hip. Accordingly, the Board concludes that service connection for a right and/or left hip disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

TDIU Claim

As there are no service-connected disabilities, the claim of TDIU must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). 

Duties to Notify and Assist

VA's duty to notify was satisfied by letters sent in January and June 2010. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, records from the Social Security Administration, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

For each service connection claim, the RO has also obtained a thorough medical examination and medical opinion. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

The Board acknowledges that the Veteran has not been afforded a VA medical opinion with respect to the TDIU claim. However, as there are no service-connected disabilities, such an opinion is not necessary. 

When conducting a hearing, a VA hearing officer must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate each claim. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for residuals of traumatic brain injury is denied.

Service connection for an acquired psychiatric/mental disorder is denied.

Service connection for a seizure disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

TDIU is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


